Exhibit ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20080662190-15 Filing Date and Time 09/02/20091:31 PM Entity Number E0473472009-9 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation ENTEROLOGICS, Inc. x Commercial Registered Agent [Vcorp Services, LLC.] 2.ResidentAgent For Service of Process: (check only one box) o Noncommercial Registered AgentOR¨ Office or Position with Entity (name and address below)(name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Mailing Address (If different from street address City Nevada Zip Code 3.Authorized Stock: (number of shares corporation is authorized to issue) Number of shares With par value:150,000,000 Par value Per share: $.0001 Number of shares0 Without par value: 4. Name and Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 1.Dr. Lawrence Levitan Name 657 Central Avenue Cedarhurst NY 11516 Street Address City State Zip Code 2. Dr. Robert Hoerr 657 Central Avenue Cedarhurst NY 11516 Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: to engage in any lawful activity 6.Name, Address And Signature of Incorporator: (attach additional pages if more than one Incorporator) Mimi Sanik X By:/s/Mimi Sanik Name Incorporator Signature 20 Robert Pitt Drive Monsey NY 10952 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent I hereby accept appointment as Resident Agent for the above named corporation. X By:/s/ Mimi Sanik 08/28/09 Authorized Signature of R.A. or On behalf of R.A. Company Date This form must be accompanied by appropriate fees. 1 CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that ENTEROLOGICS, INC., did on September 2, 2009, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. Certified By:Nita Hibshman Certificate Number: C20090902-2459 IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on September 3, 2009 /s/ Ross Miller Ross Miller Secretary of State
